Citation Nr: 0901868	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-operative residuals of the right knee, currently 
evaluated as 10 percent disabling prior to December 17, 2003, 
as noncompensable beginning February 1, 2004, and as 10 
percent disabling beginning October 12, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 2000 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In the veteran's substantive appeal, dated in August 2005, he 
requested a Travel Board hearing.  In correspondence dated in 
December 2006, the RO informed the veteran he was scheduled 
for a Travel Board hearing to take place on February 9, 2007.  
The RO sent this correspondence to the veteran's last address 
of record.  The veteran failed to report to this hearing and 
has not provided any explanation for his failure to report.  
As such, the Board will proceed as if his request for a 
hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2008).

In a written brief presentation, dated in December 2008, the 
veteran's representative noted that an examiner who had 
conducted a VA post-traumatic stress disorder (PTSD) 
examination had considered the veteran unemployable, but that 
the issue (of whether the veteran was eligible for a 100 
percent rating due to individual unemployability) had not yet 
been adjudicated.  

The Board observes that in a January 2006 VA PTSD examination 
report, Dr. M.R., upon interviewing the veteran, found that 
he was "as likely as not unemployable in his present 
condition."  The RO apparently deemed this report to be an 
informal claim and in correspondence dated in March 2006, the 
RO informed the veteran he may be eligible for a 100 percent 
rating due to individual unemployability.  Pursuant to 
38 C.F.R. § 3.155, the RO enclosed an application for that 
benefit (VA Form 21-8940).  The claims file did not show that 
the veteran ever completed and returned that application.  
Although the RO has already taken action towards developing a 
claim for a 100 percent rating due to individual 
unemployability, given the representative's request in the 
written brief presentation, the Board refers this matter to 
the AOJ for appropriate action.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
service-connected post-operative residuals of the right knee 
have been characterized by locking," pain, effusion, and 
significant impairment throughout the entire course of this 
appeal.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 20 percent 
for service-connected post-operative residuals of the right 
knee have been approximated for the entire appeal period.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
4.14, 4.71a, Diagnostic Code 5258 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claim, in correspondence dated in March 
2004, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the veteran of which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Specifically, the RO advised that VA would obtain 
records in the custody of federal agencies, and that it was 
the veteran's responsibility to obtain records in the custody 
of non-federal agencies.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claim.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (codified at 38 
C.F.R. § 3.159(b)(1) (2008)).  
 
Although the veteran was not notified of the disability 
rating or effective date elements of a service connection 
claim, the Board does not find that he has been prejudiced as 
a result.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007) (holding that VCAA notice errors are presumed to 
be prejudicial and it is VA's duty to rebut the presumption).  
Here, the veteran's service connection claim was granted in 
August 2004.  At issue here is the initial evaluation of that 
rating.  The courts have held that once service connection is 
granted and the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
Dingess/Hartman, the Court held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, [VCAA] notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess/Hartman, 19 Vet. App. 
at 491.  

Moreover, concerning the disability rating element, in his 
notice of disagreement, dated in October 2004, and in his 
substantive appeal, dated in August 2005, he described the 
severity of his knee disability.  In both documents, he 
explained that he would need additional surgeries in the 
future.  He also specifically noted that he disagreed with 
the zero percent rating.  These statements indicated the 
veteran had actual knowledge of the disability rating 
element.  Sanders, 487 F.3d at 892 (noting that a notice 
defect may be cured by actual knowledge on the part of the 
claimant).

As for the effective date notice, for reasons explained more 
fully below, the Board is granting a higher rating for the 
veteran's service-connected right knee disability.  Moreover, 
the Board has determined that staged ratings are not 
appropriate.  Thus, the rating will be applied for the entire 
period of this appeal, which dates to the veteran's discharge 
from active duty service.  Thus, the veteran could has not 
been prejudiced by not having received notice regarding the 
effective date.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The veteran has not identified any medical 
records relevant to the claims that have not been associated 
with the claims file.  The veteran was provided with a VA 
medical examination, a report of which has been associated 
with the claims file.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).

In the context of rating musculoskeletal disabilities, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2008).

The veteran initially filed a claim for compensation benefits 
for a right knee disability in January 2004.  In a rating 
decision dated in August 2004, the RO granted service 
connection for status post removal of osteochondral lesion, 
right medial femoral condyle with degenerative arthritis, and 
assigned a noncompensable rating, effective September 8, 
2003.  During the course of his appeal, the RO has issued 
several rating decisions with respect to the veteran's right 
knee disability and in doing so, has granted staged ratings 
for different portions of the appeal period.  According to a 
rating decision dated in March 2006-the most recent rating 
decision of record-the veteran has been assigned the 
following ratings during the following periods: 10 percent 
from September 8, 2003; 100 percent from December 17, 2003 (a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30); 
zero percent from February 1, 2004; and 10 percent from 
October 12, 2004.  The Board will evaluate the severity of 
the veteran's service-connected right knee disability for 
each of these periods with the exception of the period during 
which the right knee was temporarily rated as 100 percent 
disabled due to surgery.  See Fenderson, 12 Vet. App. at 119.  

In an informal hearing presentation, dated in December 2008, 
the veteran's representative asserted that the veteran's 
right knee disability more closely approached a rating of 20 
percent rather than 10 percent.  The Board agrees.  

Diagnostic Code 5258 in VA's rating schedule provides for a 
20 percent rating for dislocation of the semilunar cartilage 
of the knee with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2008).  Upon reviewing the medical evidence, the Board 
finds that the criteria for a rating under this code have 
been approximated.

First, the Board observes that the medical evidence showed 
the veteran underwent surgical removal of cartilage.  Among 
the medical evidence in the claims file were records of 
treatment from Dr. J.S., a private practice orthopedic 
surgeon, dated from August 2001 to August 2005.  Those 
records included an operative report dated in December 2003 
showing that Dr. J.S. performed removal of loose body, 
osteochondral fragment and osteochondral transfer of firm, 
lateral femoral condyle and placement of pain pump.  In an 
accompanying surgical pathology report, Dr. P.B. analyzed 
specimens taken from the veteran's knee.  The specimens were 
described as fragments of mature hyaline cartilage focally 
surrounded by fibrous tissue.  The doctor noted that there 
was no evidence of significant fissuration although focal 
fibrillation was noted.  

The Board also considers an April 2004 VA joints examination 
report, in which Dr. R.H. discussed records of the veteran's 
December 2003 knee surgery and noted that cartilage and 
possibly bone had been removed.  Upon reviewing Dr. J.S.' 
operative report and the VA examination report, the Board 
finds that the competent medical evidence shows that the 
veteran underwent removal of knee cartilage.

Next, the Board finds that the medical evidence demonstrated 
the veteran's knee disability was characterized by effusion.  
Notably, in a radiology report from Lafayette General Medical 
Center, dated in November 2003, Dr. R.O. confirmed that a 
magnetic resonance imaging (MRI) of the right knee showed 
moderate joint effusion.  The veteran had also previously 
complained of swelling, as shown by an office note from Dr. 
J.S. dated in August 2001.

As for "locking," the veteran's subjective complaints were 
found in the VA examination report.  In that report, Dr. R.H. 
noted the veteran's complaints of locking since injuring it 
while on active duty in 2001.  

Finally, the veteran's subjective complaints of pain were 
found in the medical records.  For example, records from Dr. 
J.S. showed that the veteran was seen numerous times between 
August 2001 and August 2005, indicating that he continued to 
experience pain during that time.  Moreover, in a progress 
note dated in August 2005, Dr. J.S. described the impairment 
of the veteran's knee as "significant."  The doctor also 
noted that the veteran might need multiple surgeries in the 
future.  These statements corroborated the subjective 
complaints of pain found among Dr. J.S.' treatment records.  
These statements also tended to show that the veteran's 
service-connected right knee disability was more severe than 
that contemplated by a 10 percent rating.  

In finding that the veteran is entitled to a 20 percent 
rating, the Board has considered whether he is entitled to an 
even higher rating under another diagnostic code, but finds 
that he is not.  Of the potentially applicable codes for knee 
disabilities, only Diagnostic Codes 5256, 5257, 5260, 5261, 
and 5262 provide for ratings in excess of 20 percent.  
38 C.F.R. § 4.71a (2008).  

In regard to Diagnostic Codes 5262 and 5256, the evidence 
showed neither malunion of the tibia or fibula nor any 
findings of ankylosis in either knee.  Consequently, ratings 
under Diagnostic Codes 5262 and 5256 are not applicable.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5256 (2008).  

Under Diagnostic Code 5260, a higher rating of 30 percent is 
assigned when flexion of the knee is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  Under 
Diagnostic Code 5261, a 30 percent rating is assigned when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).  The competent medical evidence 
did not demonstrate that range of motion of the veteran's 
right knee was limited to the extent necessary for 30 percent 
ratings under either of those codes.  According to the VA 
examination report, the veteran could extend fully to zero 
degrees and flex to 140 degrees without pain.  The private 
medical records were similarly negative for findings that 
would support a higher rating based on limited range of 
motion.  

Under Diagnostic Code 5257 (other impairment of knee), a 30 
percent evaluation is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).  The medical evidence, however, 
did not demonstrate either subluxation or lateral 
instability.  In the VA examination report, the doctor 
specifically noted that medial and lateral collateral 
ligaments were normal and intact.  Additionally, McMurray's 
test both at the lateral and medial joint line and meniscus 
were normal.  Although a November 2003 progress noted showed 
that Dr. J.S. suspected the veteran had a torn meniscus, a 
radiology report from that month showed that an MRI did not 
confirm such suspicions.  Instead, as noted, the veteran was 
found to have an osteochondral defect.

Extraschedular Consideration and Staged Ratings

Regarding the 20 percent rating, the Board finds that the 
criteria for such a rating have been approximated throughout 
the appeal period during which he was not rated as 100 
percent disabled.  Accordingly, a staged rating is not in 
order and a 20 percent rating is appropriate for the entire 
period of the veteran's appeal.  Fenderson Vet. App. at 119. 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected right knee disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2008).  In the instant case, to the extent that the 
veteran's service-connected right knee disability interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).




ORDER

Entitlement to an initial 20 percent rating is granted for 
service-connected post-operative residuals of the right knee, 
subject to the law and regulations controlling the award of 
monetary benefits. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


